This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-0069

                                 State of Minnesota,
                                    Respondent,

                                         vs.

                                  Tondalia Dubose,
                                     Appellant.

                              Filed December 28, 2015
                                     Affirmed
                                  Schellhas, Judge

                           Hennepin County District Court
                             File No. 27-CR-14-17870

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Susan L. Segal, Minneapolis City Attorney, Sarah Becker, Assistant City Attorney,
Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, St. Paul, Minnesota (for
appellant)

       Considered and decided by Schellhas, Presiding Judge; Rodenberg, Judge; and

Reilly, Judge.
                         UNPUBLISHED OPINION

SCHELLHAS, Judge

       Appellant challenges her convictions of trespass, disorderly conduct, and

obstructing legal process, arguing that the evidence was insufficient to prove her guilt

beyond a reasonable doubt. We affirm.

                                         FACTS

       On the night of June 23, 2014, appellant Tondalia Dubose was in the vestibule area

of a grocery store, yelling and swearing into a cell phone. Minneapolis Police Officer

Jordan Davis, who was working at the store as an off-duty uniformed officer, approached

Dubose and instructed her to leave the store. Dubose refused. Officer Davis used a “soft

empty hand” technique to direct Dubose towards the exit and repeatedly instructed her to

leave the store. Dubose exited the store but remained outside the vestibule on the store

premises. When Officer Davis instructed Dubose to leave the premises, pushing her away

from the store, Dubose swore at him. Officer Davis then informed Dubose that she was

under arrest and directed her to put her hands behind her back, holding his mace in a “low

ready” position. Initially, Dubose complied, turning her back to Officer Davis, but when

Officer Davis attempted to handcuff Dubose, she was verbally defiant and pulled away.

Officer Davis then maced Dubose, used a take-down technique to pin her to the ground,

and used a “joint manipulation” technique to induce her compliance, handcuff her, and

complete her custodial arrest.

       Respondent State of Minnesota ultimately charged Dubose with trespass under

Minn. Stat. § 609.605, subd. 1(b)(3) (2012); disorderly conduct under Minn. Stat. § 609.72,


                                            2
subd. 1(3) (2012); disorderly conduct under Minneapolis, Minn., Code of Ordinances

(MCO) § 385.90 (1960); and obstructing legal process under Minn. Stat. § 609.50, subd.

1(2) (2012). The district court conducted a bench trial and heard testimony from the store

manager; Officer Davis; and Dubose’s friend, E.G., who witnessed the incident. The court

also received in evidence a video-only recording of the grocery-store incident (surveillance

video). The court found Dubose guilty as charged and sentenced her to 45 days in the

workhouse, with execution of 35 days stayed for a year. This appeal follows.

                                     DECISION

       “[Appellate courts] use the same standard of review in bench trials and in jury trials

in evaluating the sufficiency of the evidence.” State v. Palmer, 803 N.W.2d 727, 733

(Minn. 2011). “When reviewing the sufficiency of the evidence [appellate courts] must

determine whether the evidence, when viewed in the light most favorable to the conviction,

was sufficient to allow a [fact-finder] to reach a guilty verdict.” State v. Hurd, 819 N.W.2d

591, 598 (Minn. 2012) (quotation omitted). Appellate courts assume that the fact-finder

disbelieved any testimony that conflicted with the verdict. Id. “[Appellate courts] will not

overturn a guilty verdict if, giving due regard to the presumption of innocence and the

prosecution’s burden of proving guilt beyond a reasonable doubt, the [fact-finder] could

reasonably have found the defendant guilty of the charged offense.” Id. (quotation omitted).

The fact-finder is in the best position to weigh credibility and determine which witnesses

to believe and how much weight to give their testimony. Id. “An appellate court will not

substitute its judgment as to witness credibility.” State v. Barber, 494 N.W.2d 497, 503

(Minn. App. 1993), review denied (Minn. Feb. 25, 1993).


                                             3
       In this case, Dubose generally argues that the state’s evidence failed to prove beyond

a reasonable doubt that she committed trespass, engaged in disorderly conduct, or

obstructed legal process. Dubose attempts to advance her argument by attacking the

credibility of Officer Davis and pointing to supposedly exculpatory testimony by E.G. But

the district court specifically found that Officer Davis provided credible, detailed testimony

regarding the incident and that the officer’s testimony was consistent with the surveillance

video. The court also found that E.G. “provided some credible testimony, but was not

believable in several instances,” and that her testimony was inconsistent with the

surveillance video “in a couple of important regards.”

       Dubose’s only sufficiency-of-the-evidence argument is based on her assertion that

Officer Davis’s testimony was not credible. Not surprisingly, Dubose argues that an

appellate court’s deference to a district court’s credibility determinations “is not without

limitation.” But Dubose does not cite to any legal authority that directs us to second-guess

the district court’s credibility determinations in this case. We therefore will affirm if the

state’s evidence was sufficient to prove every element of the four crimes of conviction

beyond a reasonable doubt.

Trespass

       Anyone who “trespasses on the premises of another and, without claim of right,

refuses to depart from the premises on demand of the lawful possessor” is guilty of trespass.

Minn. Stat. § 609.605, subd. 1(b) (2012). A demand to depart from the premises may be

made by an agent of the lawful possessor. State v. Quinnell, 277 Minn. 63, 68, 151 N.W.2d

598, 602–03 (1967).


                                              4
       Here, the state presented the following evidence as relevant to the charge of trespass.

Dubose was physically present on premises owned by the grocery store. Officer Davis,

who was authorized by store management to demand a person’s departure from the store

premises, instructed Dubose multiple times to leave the premises. Dubose refused to leave

the premises, did not leave the premises until she was arrested and removed, and made no

claim of right for her refusal to depart. This evidence was sufficient to prove every element

of trespass beyond a reasonable doubt. See Minn. Stat. § 609.605, subd. 1(b).

Disorderly conduct

       Anyone who “engages in offensive, obscene, abusive, boisterous, or noisy conduct

or in offensive, obscene, or abusive language tending reasonably to arouse alarm, anger, or

resentment in others” is guilty of disorderly conduct if she “know[s], or ha[s] reasonable

grounds to know that it will, or will tend to, alarm, anger or disturb others or provoke an

assault or breach of the peace.” Minn. Stat. § 609.72, subd. 1 (2012). Similarly, “[n]o

person . . . shall engage in . . . any riot, fight, brawl, tumultuous conduct, act of violence,

or any other conduct which disturbs the peace and quiet of another . . . .” MCO § 385.90.

       “The Minnesota Supreme Court has ruled that a conviction of disorderly conduct

cannot be predicated only on a person’s words unless those words are ‘fighting words.’”

State v. McCarthy, 659 N.W.2d 808, 810–11 (Minn. App. 2003) (quoting In re Welfare of

S.L.J., 263 N.W.2d 412, 419 (Minn. 1978)). But a disorderly-conduct conviction may be

predicated on words that are not fighting words but which, “coupled with [the speaker’s]

conduct and physical movements,” and “measure[d] . . . as a package against the




                                              5
controlling statute,” see id. at 811 (quotation omitted), “tend[] reasonably to arouse alarm,

anger, or resentment in others,” see Minn. Stat. § 609.72, subd. 1.

              Although the disorderly conduct statute prohibits only fighting
              words as applied to speech content, the disorderly shouting of
              otherwise protected speech or engaging in other boisterous or
              noisy conduct may still trigger punishment under the statute
              . . . . In that circumstance, it is not the speech itself that triggers
              punishment; the statute may be applied to punish the manner
              of delivery of speech when the disorderly nature of the speech
              does not depend on its content.

In re Welfare of T.L.S., 713 N.W.2d 877, 881 (Minn. App. 2006) (quotation marks

omitted). Finally, “[i]t is not necessary that actual commotion occur. It is sufficient if

defendant’s conduct is likely to annoy, disturb, or arouse anger.” City of St. Paul v. Azzone,

287 Minn. 136, 139–40, 177 N.W.2d 559, 561–62 (1970).

       Here, the state presented the following evidence that was relevant to the charges of

disorderly conduct. Dubose was in the vestibule area of the grocery store, yelling and

swearing into a cell phone in an angry and hostile manner. At this time, Dubose’s voice

had a volume of seven or eight on a ten-point scale, with “ten being emergency screaming.”

When told to leave the store by Officer Davis, Dubose refused to leave and “said, ‘I don’t

have to f-cking go nowhere,’ or something to that effect.” After exiting the vestibule and

remaining on the store premises, despite being told to leave the premises by Officer Davis,

Dubose “sa[id], ‘F-ck you. I don’t have to leave. You can’t tell me what do to [sic]. Don’t

touch me. Don’t f-cking put your hands on me,’ things of that nature.” And when Officer

Davis tried to handcuff Dubose, Dubose pulled away from Officer Davis and “said

something [like], ‘Nope, you’re not going to’—‘you’re not going to take me, you’re not



                                                6
going to arrest me,’ something to that effect.” During the incident, “a constant stream of

people [were] coming in and out of th[e] store,” and some of the people appeared to take

notice of the “package” of Dubose’s words, physical movements, and conduct. This

evidence was sufficient to prove every element of disorderly conduct beyond a reasonable

doubt. See Minn. Stat. § 609.72, subd. 1; MCO § 385.90.

Obstructing legal process

       “Whoever intentionally . . . obstructs, resists, or interferes with a peace officer while

the officer is engaged in the performance of official duties” is guilty of obstructing legal

process. Minn. Stat. § 609.50, subd. 1 (2012). “[Section 609.50] forbids intentional

physical obstruction or interference with a police officer in the performance of his official

duties.” State v. Ihle, 640 N.W.2d 910, 915 (Minn. 2002) (quotation omitted). “[P]hysically

obstructing or interfering with a police officer involves not merely interrupting an officer

but substantially frustrating or hindering the officer in the performance of his duties.” State

v. Krawsky, 426 N.W.2d 875, 877 (Minn. 1988). A peace officer may engage in the

performance of official duties during the course of private employment. Cf. State v. Childs,

269 N.W.2d 25, 26–27 (Minn. 1978) (concluding that city police officer, who effected

arrest while working during off-duty hours as security officer for drugstore, acted in “dual

capacity” as both peace officer and privately employed security officer).

       Here, the state presented the following evidence as relevant to the charge of

obstructing legal process. Officer Davis—a uniformed, licensed peace officer with the

Minneapolis Police Department—informed Dubose that she was under arrest and directed

her to put her hands behind her back. Dubose initially complied, turning her back to Officer


                                               7
Davis, but when Officer Davis tried to handcuff Dubose, she expressed verbal defiance and

pulled away from Officer Davis. Officer Davis then maced Dubose, used a take-down

technique to pin her to the ground, and used a “joint manipulation” technique to induce her

compliance, after which Officer Davis handcuffed Dubose and completed a custodial

arrest. It takes Officer Davis about “[f]ive seconds, if that,” to handcuff “someone who’s

being cooperative,” and it took Officer Davis about 20 seconds to handcuff Dubose. Officer

Davis also testified that, by pulling away from him when he tried to handcuff her, Dubose

“absolutely” interfered with his job by necessitating his application of force to complete

the arrest. This evidence was sufficient to prove every element of obstructing legal process

beyond a reasonable doubt. See Minn. Stat. § 609.50, subd. 1.

       Affirmed.




                                             8